IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44980

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 623
                                                 )
       Plaintiff-Respondent,                     )   Filed: October 24, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
BLAISE TROMBETTI,                                )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Davis F. Vandervelde, District Judge.

       Order relinquishing jurisdiction and executing underlying sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Blaise Trombetti pleaded guilty to felony domestic battery with traumatic injury, Idaho
Code §§ 18-903(a), 18-918(2). The district court imposed a unified ten-year sentence, with four
year determinate. The district court retained jurisdiction, and Trombetti was sent to participate in
the rider program. After Trombetti participated in the rider program for a couple of months and
based upon a letter from the Idaho Department of Correction and an amended presentence
investigation report, the district court relinquished jurisdiction.     Trombetti filed an Idaho
Criminal Rule 35 motion, which the district court denied. Trombetti appeals, claiming that the
district court erred by refusing to grant probation. He also argues his sentence is excessive and
constitutes an abuse of discretion.


                                                 1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Trombetti
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Trombetti also contends that his sentence is excessive and constitutes an abuse of
discretion. Sentences are reviewed for an abuse of discretion. Our appellate standard of review
and the factors to be considered when evaluating the reasonableness of a sentence are well-
established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115
Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct.
App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the
length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722,
726, 170 P.3d 387, 391 (2007). Trombetti argues that all of the relevant goals of sentencing
could have been accomplished with probation. As noted above, however, the district court found
that probation was not an appropriate course of action in Trombetti’s case. The record does not
indicate that the district court abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and Trombetti’s sentence are
affirmed.




                                                   2